The Honorable Claire C. McCaskill Missouri State Auditor State Capitol Building Jefferson City, MO 65101
Dear Auditor McCaskill:
As required by court order, you have submitted to us a fiscal note and fiscal note summary prepared pursuant to Section 116.175, RSMo. The fiscal note summary which you submitted is as follows:
  Because of the discretion given to local law enforcement to verify the accuracy of applications, the costs are uncertain. Application fees are estimated to cover most costs for the first three years. Subsequently, local governments, as a whole, may incur costs from $500,000 to $1,000,000 annually, not covered by fees.
See our Opinion Letter No. 90-99.
Pursuant to Section 116.175, we approve the legal content and form of the fiscal note summary. No action we take with respect to such review should be construed as an endorsement of the ballot measure or as the expression of any view regarding the objectives of its proponents.
Sincerely,
                                   JEREMIAH W. (JAY) NIXON Attorney General